COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING
                        AND EN BANC RECONSIDERATION




Case number:       01-14-00599-CV


Style: St. Mina Auto Sales, Inc. & Victor Elgohary, Appellants v. Najwa Al-
       Muasher d/b/a American Auto Sales & American Auto Sales 1.1, Appellee,
       No. 01-14-00599-CV


Type of motion:    Motion for rehearing and en banc reconsideration


Party filing motion:     Appellants



The panel having voted to deny rehearing and the en banc Court having voted
unanimously against rehearing en banc, it is ordered that the motion for rehearing
and en banc reconsideration is denied.




Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: January 29, 2016